CONCURRING OPINION.
The judgment of the court below should be affirmed, but not for the reason set forth in the controlling opinion.
Section 699, Code 1930, provides, in plain and unambiguous language, that the clerk of the county court shall "receive the same fees for attendance, and for other services as are allowed by law to the clerk . . . for like duties in the circuit and chancery courts."
Section 1788, Code 1930, provides what fees the clerk of the circuit court shall receive. One of the subdivisions of that section expressly provides that "for public service not particularly provided for, the circuit court may allow the clerk, per annum, to be paid by the county on the order of the board of supervisors, to be entered on presentation of the circuit court's order, the following amounts: In counties where the assessed valuation of real, personal and public service corporations property does not exceed eight million dollars, an annual sum not exceeding $600." Under Section 699 of the Code, that paragraph of Section 1788 thereof applies to the clerk of the county court and should be enforced as to him as if it read: "for public service not particularly provided for, the county court may allow the county clerk, per annum," etc. That the compensation for the service here contemplated is not fixed automatically but must be allowed by the court, does not remove it from the category of fees allowed by law. Except for the allowance thereof by law, the judge would have no power to fix the amount thereof. The attempted distinction here made between fees "allowed by law" and "allowable by law" is one *Page 422 
without a difference, for all of the fees which the clerk may collect under Section 1788 are such as are allowed by law, although the amount thereof under some of its paragraphs must be fixed by order of the court.
The $600 which the county could have here allowed the appellant is not a flat sum. What the court was authorized to allow the appellant was compensation for public services rendered by him by virtue of his office not particularly provided for, not to exceed $600; and in order to determine what allowance, if any, to make, the court should have been furnished with an itemized statement of the services rendered, without which it could not determine whether the services were such as the clerk was called on to render by virtue of his office, and what amount should be allowed therefor. This information was not here furnished by the appellant to the county court.